DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 01/17/2021 amended claims 1 and 10.  Claims 1-12 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1 and 10.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 10 recite “a central axis of the first base 
Claims 2-9 and 11-12 depend, directly or indirectly, on claims 1 and 10; hence they are also rejected based on the same ground/s as claims 1 and 10.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 4401288 A).
Regarding claim 1, Thompson teaches an optical element adjustment module (Fig. 1-4), comprising: a mount (S) comprising at least one first mount hole (29); at least one adjustment structure disposed on the mount (S), wherein the at least one adjustment structure comprises: an optical element (M) comprising a first surface; a supporting member (57, 59, and/or 61), wherein the optical element (M) is held on the supporting member (57, 59, and/or 61); and a base (15), wherein the supporting member (57, 59, and/or 61) is fixed on the base (15), and the base (15) comprises: a first base hole (27), wherein a central axis of the first base hole (27) is parallel to the first surface of the optical element (M); and at least one first fixing member (19) passing through the at least one first mount hole (29) of the mount (S) and connected into the first base hole (27) of the base (15) of the at least one adjustment structure. 
Thompson does not teach the central axis of the first base hole passing through the center of the optical element.
Having the central axis of the first base hole passing through the center of the optical element requires only rearrangement of parts.
Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Furthermore, combining prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding claim 2, Thompson further teaches at least one second fixing member (21); wherein the mount (S) further comprises at least one second mount hole (33), and the base (15) 
Regarding claim 3, Thompson further teaches the at least one second fixing member (21) comprises a connecting portion and a cap connected with each other, a size of the cap is greater than an aperture of the second base hole (31), the connecting portion passes through the second base hole (31) of the base (15), and the cap is pressed against the base (15; Fig. 1). 
Regarding claim 4, Thompson further teaches the second base hole (31) of the base (15) is a non-circular hole (Fig. 1 and 3). 
Regarding claim 5, Thompson further teaches the base (15) comprises at least one concave hole (75 and/or 77) recessed from a surface of the base (15) facing the mount (S), so as to adjust a friction between the at least one adjustment structure and the mount (S).
Regarding claim 7, Thompson further teaches the at least one adjustment structure comprises an adjustment handle (35) on the base (15).
Thompson does not explicitly teach the handle (35) disposed on the supporting member (57, 59, and/or 61) and away from the base (15).
Rearranging the handle (35) such that it is disposed on the supporting member (57, 59, and/or 61) and away from the base (15) requires only routine skills in the art.
Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 9, Thompson does not explicitly teach the at least one first mount hole comprises two first mount holes, and the at least one adjustment structure comprises two adjustment structures, wherein each of the two adjustment structures comprises the base, the at least one first fixing member comprises two first fixing members, each of the two first fixing members respectively passes through the two first mount holes and are respectively connected into the two adjustment structures, wherein outer contours of the two bases of the two adjustment structures each comprise an arc-shaped outer edge and a straight outer edge, the arc-shaped outer edge and the straight outer edge are connected with each other, and the two straight outer edges of the two bases are adjacent to each other and spaced apart from each other such that the two adjustment structures are configured to rotate independently relative to the mount.
It requires only routine skills in the art to duplicate parts such that the adjustment module has two first mount holes, and two adjustment structures, wherein each of the two adjustment structures comprises the base, two first fixing members, each of the two first fixing members respectively passes through the two first mount holes and are respectively connected into the two adjustment structures, wherein outer contours of the two bases of the two adjustment structures each comprise an arc-shaped outer edge and a straight outer edge, the arc-shaped outer edge and the straight outer edge are connected with each other, and the two straight outer edges of the two bases are adjacent to each other and spaced apart from each other such that the two adjustment structures are configured to rotate independently relative to the mount. 
 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete.  The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs.  The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).  Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koba (US 6226055 B1).
Regarding claim 1, Koba teaches an optical element adjustment module (Fig. 4-6), comprising: a mount (6) comprising at least one first mount hole (62); at least one adjustment structure (1 and 2) disposed on the mount (6), wherein the at least one adjustment structure comprises: an optical element (8) comprising a first surface; a supporting member (2), wherein the optical element (8) is held on the supporting member (2); and a base (1), wherein the supporting member (2) is fixed on the base (1), and the base (1) comprises: a first base hole (15), wherein a central axis of the first base hole (15) is parallel to the first surface of the optical element (8); and at least one first fixing member (4) passing through the at least one first mount hole (62) of the mount (6) and connected into the first base hole (15) of the base (1) of the at least one adjustment structure.

Having the central axis of the first base hole passing through the center of the optical element requires only rearrangement of parts.
Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Furthermore, combining prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding claim 6, Koba further teaches the mount (6) comprises at least one indicator column (63), the supporting member (2) comprises a perforation (23), and the at least one indicator column (63) is disposed in the perforation (23) of the supporting member (2), so as to indicate relative positions of the supporting member (2) and the mount (6).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iinuma (US 6056407 A) in view of Thompson
Regarding claim 10, Iinuma teaches a projector (Fig. 1-7), comprising; a light source (805) emitting a first light beam; an optical element (931); a light valve (40); and a projection lens (6), wherein the optical element (931) is disposed on a transmission path of the first light beam (Fig. 2), and the first light beam is adjusted to be a second light beam after passing through the optical element of the optical element (931), the light valve (40) is disposed on a transmission path of the second light beam, and the second light beam is converted into an image light beam after passing through the light valve; and the projection lens (6) is disposed on a 
Iinuma does not teach the optical element adjustment module as claimed.
Thompson teaches an optical element adjustment module comprises: a mount (S) comprising at least one first mount hole (29); at least one adjustment structure disposed on the mount (S), wherein the at least one adjustment structure comprises: an optical element (M) comprising a first surface; a supporting member (57, 59, and/or 61), wherein the optical element (M) is held on the supporting member (57, 59, and/or 61); and a base (15), wherein the supporting member (57, 59, and/or 61) is fixed on the base (15), and the base (15) comprises a first base hole (27), wherein a central axis of the first base hole (27) is parallel to the first surface of the optical element (M); and at least one first fixing member (19) passing through the at least one first mount hole (29) of the mount (S) and connected into the first base hole (27) of the base (15) of the at least one adjustment structure.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Iinuma with Thompson; because it allows alignment adjustment of the light reflected by the reflector.
Thompson does not teach the central axis of the first base hole passing through the center of the optical element.
Having the central axis of the first base hole passing through the center of the optical element requires only rearrangement of parts.
Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Furthermore, combining KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding claim 11, the combination of Iinuma and Thompson consequently results in a light-homogenizing element (922) disposed on the transmission path of the second light beam, wherein the second light beam passes through the light valve (40) after passing through the light-homogenizing element (922). 
Regarding claim 12, the combination of Iinuma and Thompson consequently results in a light-homogenizing element (921) disposed on the transmission path of the first light beam, wherein the first light beam passes through the optical element (931) of the optical element adjustment module after passing through the light-homogenizing element (921).

Response to Arguments
Applicant's arguments with respect to claims 1 and 10 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882